DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on September 7, 2021 in which claims 1, 4-6, 9-10, 12-25, 28-32 and 34-37 are presented for examination. Claims 2-3, 7-8, 11, 26-27 and 33 have been cancelled. Claims 34-37 are newly added.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 34 recites “wherein the shear components comprise no more than 50% of the first outer surface area and the second inner surface area”. The Specification gives no clear description of wherein the shear components comprise no more than 50% of the first outer surface area and the second inner surface area. The Specification on page 10 lines 28-30 discloses “The displacement devices 390 may be spaced apart in a pre-determined pattern over the extent of the helmet. For example, the displacement .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation “the opening”, there is insufficient antecedent basis for this limitation in the claim.
All dependent claims are rejected for depending from a rejected base claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshizaki et al. (2013/0247284)[Hoshizaki].
Regarding claim 12, Hoshizaki teaches, A helmet (figures 1-2, and 5) , comprising: a protective shell forming an outer surface of the helmet (15b forms an outer surface of the helmet, [0070], [0063], [0071], [0072], figures 1, 2 and 5); ); a first energy absorbing layer having a first outer surface and a first inner surface (16C has an annotated first outer surface which has a first outer surface area and an annotated first inner surface, 16C is an energy absorbing layer, [0063], [0068], [0070], annotated figure 5, Examiner notes: while 16 is disclosed with reference to figure 3, it is noted that “FIG. 5 is a cross-sectional view similar to that of FIG. 3 showing a second alternative embodiment”, [0053]), the first inner surface being configured to couple the helmet to a wearer's head (the annotated first inner surface is configured to couple the helmet to a wearer's head, “the bladder 10 is positioned between the liner 16 and the surface 14 of 
Regarding claim 14, Hoshizaki teaches, further comprising a lubricating substance positioned between the first and second internal sides (“a chamber or 
Regarding claim 16, Hoshizaki teaches, wherein the first external side of the first sheet and the second external side of the second sheet are bonded or adhered to the second inner surface of the second energy absorbing layer and the first outer surface of the first energy absorbing layer, respectively (“The bladders 10 are attached to the liner 16 using adhesive 17”, [0072], therefore, the first external side of 12 and the second external side of 13 is adhered to the annotated second inner surface of 10B, and the annotated first outer surface of 16C respectively, see also [0070], annotated figure 5, see figure 3 regarding reference number 17, Examiner notes: while 17 is shown with reference to figure 3, it is noted that “FIG. 5 is a cross-sectional view similar to that of FIG. 3 showing a second alternative embodiment”, [0053]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 17, 22, 24, 28-29, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshizaki et al. (2013/0247284)[Hoshizaki] in view of Laperriere (2018/0132556).
Regarding claim 1, Hoshizaki teaches, A helmet (figures 1-2, and 5) , comprising: a protective shell forming an outer surface of the helmet (15b forms an outer surface of the helmet, [0070], [0063], [0071], [0072], figures 1, 2 and 5); a first energy absorbing layer having a first outer surface with a first outer surface area and a first inner surface 
While Hoshizaki discloses 10C as “a chamber 10 filled with a substance that has high compressive characteristics and low shear characteristics. The chamber component 10 can have inner and outer walls 12, 13 which are as soft and pliable as a rubber balloon or are rigid as shown at 12A, 13A in FIG. 7 with defined structural characteristics”, [0066], in which “When laid flat each bladder creates an average thickness of approximately 6 mm”, [0072], Hoshizaki fails to teach, wherein each shear component is a sheet having a thickness of 1 to 3 mm. 
Laperriere, a helmet with “Shearable Material Which Can Elastically Shear in Response to a Rotational Impact”, see line above [0163], see also, [0163] and [0176] which discloses 102 being between two layers of the helmet, teaches, wherein the shear component is a sheet having a thickness of 1.5 to 3 mm (102 has thickness of 1.5 to 3 mm, “A thickness T of the shearable material 102 may be with a certain range for suitable shearability.  For example, in some embodiments, the thickness T of the shearable material 102 may be…in some cases no more than 5 mm, and in some cases even less (e.g., no more than 1 mm)”, [0169], figure 50).

Regarding claim 4, the combined references teach, wherein the shear components are formed of a material (Hoshizaki, “a chamber 10 filled with a substance that has high compressive characteristics and low shear characteristics. The chamber component 10 can have inner and outer walls 12, 13 which are as soft and pliable as a rubber balloon or are rigid as shown at 12A, 13A in FIG. 7 with defined structural characteristics”, [0066], therefore 10C are formed of a material).
The combined references fail to teach, the shear components are formed of a material having a shear modulus of GPa 0.0001 to GPa 0.03.
Laperriere further teaches, the shear components are formed of a material having a shear modulus of GPa 0.0001 to GPa 0.03 (“the shearable material 102 may have a shear modulus within a certain range to provide suitable shearability.  For example, in some embodiments, the shear modulus of the shearable material 102 may be no more than 20 MPa, in some cases no more than 10 MPa, in some cases no more than 5 MPa, and in some cases even less.,”, [0165], therefore, 102 is formed of a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shear components of Hoshizaki as having a shear modulus of GPa 0.0001 to GPa 0.03 as taught by Laperriere in order to provide the shear components as having a soft material to maintain the shear components ability to “absorb[s] energy from the rotational impact and may thus reduce its effect on the wearer's head 11”, [0163]. Here, this modification maintains the ability of the shear component to undergo internal shear allowing for displacement between the first and second energy absorbing layers.

Regarding claim 5, the combined references teach, the combined references teach, wherein the shear components are formed of a material (Hoshizaki, “a chamber 10 filled with a substance that has high compressive characteristics and low shear characteristics. The chamber component 10 can have inner and outer walls 12, 13 which are as soft and pliable as a rubber balloon or are rigid as shown at 12A, 13A in FIG. 7 with defined structural characteristics”, [0066], therefore 10C are formed of a material).
The combined references fail to teach, wherein the shear components are formed of a material having a Shore 00 durometer of 0 to 60.
Laperriere further teaches, wherein the shear components are formed of a material having a Shore 00 durometer of 0 to 60 (“the shearable material 102 may have a hardness within a certain range to provide suitable shearability. For example, in some 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shear components of Hoshizaki as having a Shore 00 durometer of 0 to 60 as taught by Laperriere in order to provide the shear components as having a soft material to maintain the shear components ability to “absorb[s] energy from the rotational impact and may thus reduce its effect on the wearer's head 11”, [0163]. Here, this modification maintains the ability of the shear component to undergo internal shear allowing for displacement between the first and second energy absorbing layers.

	Regarding claim 6, the combined references teach, wherein the shear components comprise a gel material (Hoshizaki, 10C is “a chamber 10 filled with a 
substance that has high compressive characteristics and low shear characteristics.  The chamber component 10 can have inner and outer walls 12, 13 which are as soft and pliable as a rubber balloon”, [0066], figure 5).
	The combined references fail to teach, the shear components comprise a silicone gel sheet material.
	Laperriere further teaches, the shear components comprise a silicone gel sheet material (“the shearable material 102 may comprise a gel. For instance, in some 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shear components of Hoshizaki as comprising a silicone gel sheet material as taught by Laperriere in order to provide the shear components as having a soft material to maintain the shear components ability to “absorb[s] energy from the rotational impact and may thus reduce its effect on the wearer's head 11”, [0163]. Here, this modification maintains the ability of the shear component to undergo internal shear allowing for displacement between the first and second energy absorbing layers.
Absent a showing of criticality with respect to “the shear components comprise a silicone gel sheet material”, even though Laperriere does not specifically disclose does not disclose “a silicone gel sheet” as claimed, Laperriere does disclose a gel, in which “the gel may be a polyurethane gel”, Applicant’s Specification discloses in Applicant’s Specification on page 10 lines 8-9, “Additionally, polyurethanes having similar properties to silicone gels are also suitable materials”, therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of “polyurethane gel” to be a silicone gel. Such modification would be considered a mere choice of a preferred configuration for attachment mechanism, in this case, the specific gel material, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of attachment mechanisms within his or her technical grasp. MPEP 2144.05(ll)(b). Here, the by providing the polyurethane gel as a silicone gel, the 
Regarding claim 17, Hoshizaki teaches, wherein the first energy absorbing layer and the second energy absorbing layer are separated by 6 mm at least at locations of the multiple displacement devices (“In FIG. 5 the device 10C is placed between two layers of liner material 16B and 16C inside the shell 15B”, [0070], “When laid flat each bladder creates an average thickness of approximately 6 mm”, [0072], therefore, 16C and 16B are separated by 6 mm at least at locations of 10C, figure 5).
While Hoshizaki discloses 10C as “When laid flat each bladder creates an average thickness of approximately 6 mm”, [0072], thereby making the first energy absorbing layer and the second energy absorbing layer are separated by 6 mm, Hoshizaki fails to teach, wherein the first energy absorbing layer and the second energy absorbing layer are separated by 1 to 3 mm at least at locations of the multiple displacement devices. 
Laperriere, a helmet with “Shearable Material Which Can Elastically Shear in Response to a Rotational Impact”, see line above [0163], see also, [0163] and [0176] which discloses 102 being between two layers of the helmet, teaches, wherein a first energy absorbing layer and a second energy absorbing layer are separated by 1 to 3 mm at least at locations of the multiple displacement devices (“as illustrated in FIGS. 50 and 51, the shearable material 102 may form an interface layer 109 disposed between 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the multiple displacement devices of Hoshizaki a thickness of 1.5 to 3 mm as taught by Laperriere, thereby separating the first energy absorbing layer and the second energy absorbing layer a by 1 to 3 mm at least at locations of the multiple displacement devices in order to provide the shear component as being thin while maintaining the shear components ability to “absorb[s] energy from the rotational impact and may thus reduce its effect on the wearer's head 11”, [0163]. Here, this modification maintains the ability of the shear component to undergo internal shear allowing for displacement between the first and second energy absorbing layers.
Regarding claim 22, the combined references teach, wherein the first and second energy absorbing layers comprise at least one of EPS, EPP, EPO, vinyl nitride, urethane foam, or a plastic material having a hollow geometry designed to produce reliable crush characteristics (Hoshizaki, “The liner 16 consists of expanded polypropylene inserts that are shaped to the head”, [0072], “In FIG. 5 the device 10C is placed between two layers of liner material 16B and 16C inside the shell 15B”, [0070], 
Regarding claim 24, the combined references teach, wherein the first energy absorbing layer is shaped to extend over at least about 80% of an inner surface area of the helmet (Hoshizaki, 16C is shaped to extend over at least about 80% of an inner surface area of the helmet of figures 1 and 2, [0071], [0072], [0070], here since “a series of bladders 10 filled with liquid located at spaced positions around the head and located between the head and the liner 16 inside the outer shell 15 so as to manage both linear and angular forces”, as disclosed in [0071], in which “the device 10C is placed between two layers of liner material 16B and 16C inside the shell 15B”, as disclosed in [0070], therefore, as shown in figures 1 and 2, the liner 16C is shaped to extend over at least about 80% of an inner surface area of the helmet, Examiner notes: [0053], discloses “FIG. 5 is a cross-sectional view similar to that of FIG. 3” and “FIG. 3 is a cross-sectional view through one portion of the helmet of FIG. 1”, as disclosed in [0051]).

Regarding claim 28, the combined references teach, wherein the shear component is non-sliding (Hoshizaki, “The bladders 10 are attached to the liner 16 using adhesive 17”, [0072], “In FIG. 5 the device 10C is placed between two layers of liner material 16B and 16C inside the shell 15B”, [0070], therefore, 10C is non-sliding, due to the coupling of 10C to 16C and 16B, Examiner notes: while 17 is shown with reference to figure 3, it is noted that “FIG. 5 is a cross-sectional view similar to that of FIG. 3 showing a second alternative embodiment”, [0053]).

Regarding claim 34, the combined references teach, wherein the shear components are sole locations of non-sliding contact between the first energy absorbing layer and the second energy absorbing layer when the helmet is at rest (Hoshizaki, “The bladders 10 are attached to the liner 16 using adhesive 17”, [0072], “In FIG. 5 the device 10C is placed between two layers of liner material 16B and 16C inside the shell 15B”, [0070], therefore, 10C are sole locations of non-sliding contact between the first energy absorbing layer and the second energy absorbing layer when the helmet is at rest, due to the coupling of 10C to 16C and 16B, Examiner notes: while 17 is shown with reference to figure 3, it is noted that “FIG. 5 is a cross-sectional view similar to that of FIG. 3 showing a second alternative embodiment”, [0053]).
Regarding claim 35, the combined references teach, wherein the shear components comprise no more than 50% of the first outer surface area and the second 
Regarding claim 36, the combined references teach, wherein the shear components are formed of a material (Hoshizaki, “a chamber 10 filled with a substance that has high compressive characteristics and low shear characteristics. The chamber component 10 can have inner and outer walls 12, 13 which are as soft and pliable as a rubber balloon or are rigid as shown at 12A, 13A in FIG. 7 with defined structural characteristics”, [0066], therefore 10C are formed of a material).
The combined references fail to teach, the shear components are formed of a material having a shear modulus of 0.0001 GPa to 0.005 GPa.
Laperriere further teaches, the shear components are formed of a material having a shear modulus of 0.0001 GPa to 0.005 GPa (“the shearable material 102 may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shear components of Hoshizaki as having a shear modulus of 0.0001 GPa to 0.005 GPa as taught by Laperriere in order to provide the shear components as having a soft material to maintain the shear components ability to “absorb[s] energy from the rotational impact and may thus reduce its effect on the wearer's head 11”, [0163]. Here, this modification maintains the ability of the shear component to undergo internal shear allowing for displacement between the first and second energy absorbing layers.
Regarding claim 37, Hoshizaki teaches, A helmet (figures 1-2, and 5) , comprising: a protective shell forming an outer surface of the helmet (15b forms an outer surface of the helmet, [0070], [0063], [0071], [0072], figures 1, 2 and 5); a first energy absorbing layer having a first outer surface with a first outer surface area and a first inner surface (16C has an annotated first outer surface which has a first outer surface area and an annotated first inner surface, 16C is an energy absorbing layer, [0063], [0068], [0070], annotated figure 5, Examiner notes: while 16 is disclosed with reference to figure 3, it is noted that “FIG. 5 is a cross-sectional view similar to that of FIG. 3 showing a second alternative embodiment”, [0053]), the first inner surface being 
While Hoshizaki discloses 10C as “a chamber 10 filled with a substance that has high compressive characteristics and low shear characteristics. The chamber component 10 can have inner and outer walls 12, 13 which are as soft and pliable as a rubber balloon or are rigid as shown at 12A, 13A in FIG. 7 with defined structural characteristics”, [0066], in which “When laid flat each bladder creates an average thickness of approximately 6 mm”, [0072], Hoshizaki fails to teach, wherein each shear component is a sheet having a thickness of 1 to 3 mm. 
Laperriere, a helmet with “Shearable Material Which Can Elastically Shear in Response to a Rotational Impact”, see line above [0163], see also, [0163] and [0176] which discloses 102 being between two layers of the helmet, teaches, wherein the shear component is a sheet having a thickness of 1 to 3 mm (102 has thickness of 1 to 3 mm, “A thickness T of the shearable material 102 may be with a certain range for suitable shearability.  For example, in some embodiments, the thickness T of the shearable material 102 may be…in some cases no more than 5 mm, and in some cases even less (e.g., no more than 1 mm)”, [0169], figure 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sheet of the shear component of Hoshizaki as a sheet having a thickness of 1 to 3 mm as taught by Laperriere in order to provide the shear component as being thin while maintaining the shear components ability to “absorb[s] energy from the rotational impact and may thus reduce its effect on the wearer's head 11”, [0163]. Here, this modification maintains the ability of the shear .
Claims 9-10, 18, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshizaki et al. (2013/0247284)[Hoshizaki] in view of Laperriere (2018/0132556) in view of Leon (2012/0297526).
Regarding claim 9, the combined references teach, wherein the first energy absorbing layer is formed of a deformable material (Hoshizaki, 10C is formed of a deformable material, [0063], [0070], [0072]), wherein the first energy absorbing layer is within the second energy absorbing layer (16B is within 16C, [0070], figure 5), and the shear components maintaining separation between the second energy absorbing layer and the first energy absorbing layer positioned radially inwardly of the second energy absorbing layer (10C maintain separation between 10C and 10B positioned radially inwardly of 10B, [0070], [0072]).
The combined references fail to teach, wherein the second energy absorbing layer is formed with an opening smaller than the first energy absorbing layer and defined at least partially by an inwardly protruding peripheral edge, and wherein the first energy absorbing layer is compressed from its relaxed state and passed through the opening to assemble the first energy absorbing layer within the second energy absorbing layer.
Leon, a protective helmet with a liner system that enables the outer shell to move relative to an inner liner during impact, Abstract, teaches, wherein the second energy absorbing layer is formed with an opening smaller than the first energy absorbing layer and defined at least partially by an inwardly protruding peripheral edge, and wherein the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second energy absorbing layer of the combined references with an opening smaller than the first energy absorbing layer as taught by Leon, in order to provide the first and second energy absorbing layers with a “shelf-like nature of the interface that causes it to act like a one-way abutment, especially when the two liner portions are being pushed into one 
another. That enables almost all the top-of-the-neck CW rotational contributor 
to be subtracted from the head-neck pendulum CCW contributor for a much reduced 
total head angular acceleration”, [0145], see also [0146] for additional benefits.


The combined references fail to teach, wherein the second energy absorbing layer is formed with a cavity defined to extend from an opening.
Leon, a protective helmet with a liner system that enables the outer shell to move relative to an inner liner during impact, Abstract, teaches, wherein the second energy absorbing layer is formed with a cavity defined to extend from an opening (“FIG. 15 and FIG. 16 are cross sectional views of a helmet 41, which has a flexible foam inner liner portion 43 and a flexible foam outer liner portion 45 of similar thickness, and wherein the inner portion nests within the outer portion in one preset initial pre-impact relative position. The basic shape of the mating surface of the two liner portions 43, 45 need not be perfectly spherical but is generally spheroid or ellipsoid, yet can still slip in response to a non-centered impact because of the flexibility of the foam materials”, [0140], therefore, 45 is formed with a cavity defined to extend from an opening, annotated figure 15, see also, [0145], [0141-0143] and figure 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second energy absorbing layer of the combined references with a cavity defined to extend from an opening as taught by Leon, in order to provide the first and second energy absorbing layers with a “shelf-like nature of the interface that causes it to act like a one-way abutment, 

Regarding claim 18, the combined references teach, wherein the first energy absorbing layer is formed of a deformable material (Hoshizaki, 10C is formed of a deformable material, [0063], [0070], [0072]), and wherein the first energy absorbing layer is within the second energy absorbing layer (16B is within 16C, [0070], figure 5).
The combined references fail to teach, wherein the second energy absorbing layer is formed with an opening smaller than the first energy absorbing layer, and wherein the first energy absorbing layer is compressible from its relaxed state into a smaller configuration that can be passed through the opening in the secondary energy absorbing layer to assemble the first energy absorbing layer within the second energy absorbing layer.
Leon, a protective helmet with a liner system that enables the outer shell to move relative to an inner liner during impact, Abstract, teaches, wherein the second energy absorbing layer is formed with an opening smaller than the first energy absorbing layer, and wherein the first energy absorbing layer is compressible from its relaxed state into a smaller configuration that can be passed through the opening in the secondary energy absorbing layer to assemble the first energy absorbing layer within the second energy absorbing layer (“FIG. 15 and FIG. 16 are cross sectional views of a helmet 41, which has a flexible foam inner liner portion 43 and a flexible foam outer liner portion 45 of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second energy absorbing layer of the combined references with an opening as taught by Leon, in order to provide the first and second energy absorbing layers with a “shelf-like nature of the interface that causes it to act like a one-way abutment, especially when the two liner portions are being pushed into one another. That enables almost all the top-of-the-neck CW rotational contributor to be subtracted from the head-neck pendulum CCW contributor for a much reduced total head angular acceleration”, [0145], see also [0146] for additional benefits.

Regarding claim 20, the combined references teach, wherein the second energy absorbing layer is formed and shaped to accommodate the first energy absorbing layer with a first clearance separating the first energy absorbing layer from the second energy absorbing layer (Hoshizaki, 16B is formed and shaped to accommodate 16A with the 10C defining a clearance separating 16B from 16A, [0070], [0072], figure 5).

Leon, a protective helmet with a liner system that enables the outer shell to move relative to an inner liner during impact, Abstract, teaches, wherein the second energy absorbing layer is formed with a first cavity defined to extend from an opening (“FIG. 15 and FIG. 16 are cross sectional views of a helmet 41, which has a flexible foam inner liner portion 43 and a flexible foam outer liner portion 45 of similar thickness, and wherein the inner portion nests within the outer portion in one preset initial pre-impact relative position. The basic shape of the mating surface of the two liner portions 43, 45 need not be perfectly spherical but is generally spheroid or ellipsoid, yet can still slip in response to a non-centered impact because of the flexibility of the foam materials”, [0140], therefore, 45 is formed with a first cavity defined to extend from an opening, annotated figure 15, see also, [0145], [0141-0143] and figure 16), further comprising a second cavity formed in the second absorbing layer and an external engagement section protruding from the first energy absorbing layer, wherein the external engagement section is sized to fit within the second cavity with a second clearance (“The outer foam portion 45 shown in both FIG. 15 and FIG. 16 preferably contains six horizontally oriented regions approximately evenly spaced around the periphery, each about 3 inches wide and spaced about 1 to 11/2 inches from each other by six intermediate regions. Starting about 0.6 inches above the aforementioned transverse 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second energy absorbing layer and the first energy absorbing layer of the combined references as a first cavity extending from an opening and a second cavity with an external engagement section protruding from the first energy absorbing layer as taught by Leon, in order to provide the first and second energy absorbing layers with a “shelf-like nature of the interface that causes it to act like a one-way abutment, especially when the two liner portions are being pushed into one another. That enables almost all the top-of-the-neck CW rotational contributor to be subtracted from the head-neck pendulum CCW contributor 

Regarding claim 25, the combined references teach, the first energy absorbing layer and the second energy absorbing layer (Hoshizaki, 10C and 10B, [0070], [0053], figure 5).
The combined references fail to teach, wherein the first energy absorbing layer comprises a notch with angled sides, and wherein the notch allows the first absorbing layer to be compressed to a smaller size to facilitate fitting the first energy absorbing layer through the opening in the second energy absorbing layer.
Leon, a protective helmet with a liner system that enables the outer shell to move relative to an inner liner during impact, Abstract, teaches, wherein the first energy absorbing layer comprises a notch with angled sides, and wherein the notch allows the first absorbing layer to be compressed to a smaller size to facilitate fitting the first energy absorbing layer through the opening in the second energy absorbing layer (“FIG. 15 and FIG. 16 are cross sectional views of a helmet 41, which has a flexible foam inner liner portion 43 and a flexible foam outer liner portion 45 of similar thickness, and wherein the inner portion nests within the outer portion in one preset initial pre-impact relative position. The basic shape of the mating surface of the two liner portions 43, 45 need not be perfectly spherical but is generally spheroid or ellipsoid, yet can still slip in response to a non-centered impact because of the flexibility of the foam materials”, [0140], therefore, 43 comprises a notch with angled sides, and wherein the notch allows 43 to be compressed to a smaller size to facilitate fitting the first energy absorbing layer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first energy absorbing layer of the combined references with a notch as taught by Leon, in order to provide the first and second energy absorbing layers with a “shelf-like nature of the interface that causes it to act like a one-way abutment, especially when the two liner portions are being pushed into one another. That enables almost all the top-of-the-neck CW rotational contributor to be subtracted from the head-neck pendulum CCW contributor for a much reduced total head angular acceleration”, [0145], see also [0146] for additional benefits.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshizaki et al. (2013/0247284)[Hoshizaki] in view of Kodad (2015/0113829).
Regarding claim 13, Hoshizaki teaches, the first sheet and the second sheet (12 and 13, [0066], figures 3 and 5).
While Hoshizaki discloses, 11 between 12 and 13, [0059], [0063], Hoshizaki fails to teach, wherein the first sheet and the second sheet are bonded together at their respective edges.
Kodad, a device having a cushion being compressible, and thus, may provide cushioning by attenuating ground reaction forces, [0074], teaches, wherein the first sheet and the second sheet are bonded together at their respective edges (“chamber 150 may include a first chamber barrier layer 155 and a second chamber barrier layer 160.  As shown in FIG. 3, in some embodiments, first chamber barrier layer 155 may be a top 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first sheet and second sheet of Hoshizaki as being bonded together at their respective edges as taught by Kodad, in order to “define an interior void between first chamber barrier layer 155 and second chamber barrier layer 160”, [0077], here, the bond between the first sheet and the second sheet would provide a secure attachment between the sheets to allow for the gel-like material to remain in place during use.

Claims 15 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshizaki et al. (2013/0247284)[Hoshizaki] in view of Piontkowski (2015/0181978).
Regarding claim 15, Hoshizaki teaches, wherein at least the first internal side of the first sheet and the second internal side of the second sheet comprise a rigid material, and the lubricating substance comprises a low friction gel (“The chamber component 10 can have inner and outer walls 12, 13 which are…rigid as shown at 12A, 13A in FIG. 7 with defined structural characteristics”, [0066], “a chamber or bladder 10 with a low friction liquid or gel 11 to manage the angular forces separately from the compressive 
While Hoshizaki discloses 12 and 13 as being “rigid”, Hoshizaki fails to teach, wherein at least the first internal side of the first sheet and the second internal side of the second sheet comprise a thermoplastic material.
Piontkowski, a device with multiple layers that allow for force dissipation/shock absorption, [0170], [0068], [0124], teaches, wherein at least the first internal side of the first sheet and the second internal side of the second sheet comprise a thermoplastic material, and the lubricating substance comprises a low friction gel (“As shown in FIGS. 4 and 4A, the membrane layer 301, preferably termed the "TPU base layer," is a layer of membrane 301 around the entire device. Some parts of the device include one layer of the membrane 301 and in other locations there are two layers of membrane 301 with a layer of gel-like material between them. For example, as shown in greater detail in the Details in FIG. 4A, the membrane is two layers, 302 (a primary membrane layer) and 303 (a secondary membrane layer) at parts of the device. Between the primary and secondary membrane layers is/are one or more layers of gel- like material 304’, [0124], therefore, at least the first internal side of 302 and the second internal side of 303 comprise a thermoplastic material, and the lubricating substance comprises a low friction gel, figure 4 Detail A, see [0034] which discloses the “gel-like material” as being hydrogel, in which hydrogel is a lubricating substance and is a low friction gel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least the first internal side and 
Regarding claim 32, the combined references teach, wherein the shear component consists of a thermoplastic urethane (TPU) material (as combined above, 10C of Hoshizaki consists of a thermoplastic urethane as taught by Piontkowski, see Piontkowski [0124]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshizaki et al. (2013/0247284)[Hoshizaki] in view of Leon (2012/0297526).
Regarding claim 19, Hoshizaki teaches, wherein the second energy absorbing layer is formed and shaped to accommodate the first energy absorbing layer with a clearance separating the first energy absorbing layer from the second energy absorbing layer (16B is formed and shaped to accommodate 16A with 10C defining a clearance separating 16B from 16A, [0070], [0072], figure 5).
Hoshizaki fails to teach, wherein the second energy absorbing layer is formed with a cavity defined to extend from the opening.
Leon, a protective helmet with a liner system that enables the outer shell to move relative to an inner liner during impact, Abstract, teaches, wherein the second energy absorbing layer is formed with a cavity defined to extend from an opening (“FIG. 15 and FIG. 16 are cross sectional views of a helmet 41, which has a flexible foam inner liner portion 43 and a flexible foam outer liner portion 45 of similar thickness, and wherein the inner portion nests within the outer portion in one preset initial pre-impact relative 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second energy absorbing layer of the combined references with a cavity defined to extend from an opening as taught by Leon, in order to provide the first and second energy absorbing layers with a “shelf-like nature of the interface that causes it to act like a one-way abutment, especially when the two liner portions are being pushed into one another. That enables almost all the top-of-the-neck CW rotational contributor to be subtracted from the head-neck pendulum CCW contributor for a much reduced total head angular acceleration”, [0145], see also [0146] for additional benefits.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshizaki et al. (2013/0247284)[Hoshizaki] in view of Laperriere (2018/0132556) in view of Weber et al. (2012/0198604)[Weber].
Regarding claim 21, the combined references teach,  the first energy absorbing layer (Hoshizaki, 10C, [0070], figure 5).
The combined references fail to teach, further comprising a fit system for adapting the helmet to be fitted to the wearer's head, wherein the fit system is coupled to the first energy absorbing layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the helmet of the combined references a fit system coupled to the first energy absorbing layer as taught by Weber, in order to provide the wearer with a “"comfort" liner 123 configured to closely surround the head of the wearer”, [0045].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshizaki et al. (2013/0247284)[Hoshizaki] in view of Laperriere (2018/0132556) in view of Weber et al. (2012/0198604)[Weber Figure 2].
Regarding claim 23, the combined references teach, at least one of the first and second energy absorbing layers is made of a plastic material (“Hoshizaki, “The liner 16 consists of expanded polypropylene inserts that are shaped to the head”, [0072], “In FIG. 5 the device 10C is placed between two layers of liner material 16B and 16C inside the shell 15B”, [0070], “FIG. 5 is a cross-sectional view similar to that of FIG. 3 showing a second alternative embodiment”, [0053], therefore, 16C and 16B comprise a plastic material, figure 5).

The combined references fail to teach, wherein at least one of the first and second energy absorbing layers is made of a plastic material with a hollow geometry by a 3D printing process and designed to produce reliable crush characteristics.
Weber figure 2, teaches, wherein at least one of the first and second energy absorbing layers is made of a plastic material with a hollow geometry by a 3D printing process and designed to produce reliable crush characteristics (“FIG. 2 is a partial cross-sectional view taken at the coronal plane of an example embodiment of a helmet 100, which includes a hollow, semispheroidal outer liner 102 disposed circumferentially around a similarly shaped inner liner 104 and inside of a correspondingly shaped, relatively hard helmet outer shell 106”, [0039], therefore, wherein at least one of 104 and 102, in this case 102 is made of a plastic material with a hollow geometry).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one of the first and second energy absorbing layers of the combined references as being a material made of a plastic material with a hollow geometry by a 3D printing process as taught by Weber Figure 2 in order to provide a material for the liner “that can significantly reduce both rotational and linear forces generated from impacts imparted to the helmets. The systems enable a controlled internal omnidirectional relative displacement capability, including relative rotational and translational movement, between the internal components of a hard shelled safety helmet”, [0034].
Examiner notes that the limitation of “a hollow geometry by a 3D printing process and designed to produce reliable crush characteristics” in claim 23 recite a product-by .
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshizaki et al. (2013/0247284)[Hoshizaki] in view of Laperriere (2018/0132556) in view of Piontkowski (2015/0181978).
Regarding claim 30, the combined references teach, wherein the shear components comprise a rigid material (Hoshizaki, “The chamber component 10 can have inner and outer walls 12, 13 which are…rigid as shown at 12A, 13A in FIG. 7 with defined structural characteristics”, [0066], “a chamber or bladder 10 with a low friction liquid or gel 11 to manage the angular forces separately from the compressive forces which are managed by the liner 16.”, [0065], therefore, 10C comprise a rigid material, figures 3 and 5, see also, [0060], [0069]).
While Hoshizaki discloses 12 and 13 as being “rigid”, the combined references fails to teach, wherein the shear component comprise a thermoplastic material.
Piontkowski, a device with multiple layers that allow for force dissipation/shock absorption, [0170], [0068], [0124], teaches, wherein the shear component comprise a thermoplastic material (“As shown in FIGS. 4 and 4A, the membrane layer 301, preferably termed the "TPU base layer," is a layer of membrane 301 around the entire 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shear components of the combined references as a thermoplastic material as taught by Piontkowski in order to provide shear component as being a material with high elasticity, which is a property of thermoplastic polyurethane.

Regarding claim 31, the combined references teach, wherein the shear component consists of a thermoplastic urethane (TPU) material (as combined above, 10C of Hoshizaki consists of a thermoplastic urethane as taught by Piontkowski, see Piontkowski [0124]).



    PNG
    media_image1.png
    466
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    478
    media_image2.png
    Greyscale




Response to Arguments
Applicant’s arguments, filed June 17, 2020, with respect to the rejection(s) of claim(s) 1, 3-6, 8-25 and 28-33 under 35 USC 102(a)(1) and 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s amendment, new prior art has been applied. Applicant’s arguments appear to be drawn only to the newly amended limitations, which have been considered but are moot in view of the new ground(s) of rejection, see Office Action above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2015/0223546 by Cohen which discloses a multi layered helmet with spacer layers comprising a plurality of pads, [0048]. 
2. 2009/0260133 by Del Rosario which discloses a multi layered helmet with a gel layer that allows for “shock absorption, gently dispersing energy”, [0065].
3. 2003/0070209 by Falone which discloses a helmet with shear components that are multi layered, Abstract.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732